Citation Nr: 1100641	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for hearing loss.

2. Entitlement to a compensable initial rating for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from two rating decisions from the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas.  The September 
2007 rating decision denied an increased rating for hearing loss.  
The July 2008 rating decision granted service connection for 
right ankle disability and assigned a noncompensable rating. 



FINDINGS OF FACT

1.  The Veteran's hearing loss measured Level I in the right and 
left ears at the most impaired.

2. The preponderance of the evidence shows the Veteran's right 
ankle disability results in slight limitation of motion at worst; 
there is no ankylosis. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic 
Code 6100 (2010).

2. The criteria for an initial compensable rating for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2007.   

Notice was supplemented in May 2008, after initial adjudication 
of the claim, followed by readjudication of the claim in several 
supplemental statements of the case.  A multipart notice suffices 
so long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in the 
claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 
(Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

The issues of an initial compensable evaluation for a right ankle 
disability involves a "downstream" issue, as the initial claim 
for service connection for a right ankle disability was granted 
in the July 2008 rating decision appealed, and the current appeal 
arises from his disagreement with the evaluation assigned.  
Accordingly, no further action under 38 U.S.C.A. § 5103(a) is 
required.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings to permit application of the rating 
schedule.  The Veteran was afforded the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disability ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric designations 
resulting from audiometric testing.  See Lendenman v. Principi, 3 
Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

Bilateral Hearing Loss 

The Veteran contends his hearing loss has gotten worse than the 
noncompensable rating assigned. 

The noncompensable evaluation for bilateral hearing loss was 
assigned under Diagnostic Code 6100.  Under the rating criteria, 
the basic method of rating hearing loss involves audiological 
test results of organic impairment of hearing acuity, as measured 
by the results of controlled speech discrimination testing 
(Maryland CNC) together with the average decibel threshold level 
as measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 hertz.  These test results are entered 
into a table of the rating schedule (Table VI) to determine the 
auditory acuity level of each ear (ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are entered 
into another table (Table VII) of the rating schedule to 
determine the percentage disability rating.  38 C.F.R. § 4.85.

At an August 2006 VA audiology evaluation, pure tone thresholds, 
in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
15
55
55
34
100
I
LEFT
10
15
60
55
35
100
I


At a June 2007 VA audiology evaluation, pure tone thresholds, in 
decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
10
50
55
31
100
I
LEFT
5
20
55
55
34
100
I


In October 2008 a VA audiological evaluation was conducted.  
However, the  examination was not conducted under the applicable 
format, as it did not include Maryland CNC speech discrimination 
test results; therefore the examination may not be considered in 
determining the appropriate rating to be assigned. 

At a February 2009 VA audiology evaluation, pure tone thresholds, 
in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
15
60
60
36
100
I
LEFT
15
25
60
55
39
100
I


At a September 2009 VA audiology evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
15
60
60
36
100
I
LEFT
15
25
60
55
39
100
I

Applying the rating criteria to the findings noted above, all of 
the VA examinations result in Level I hearing acuity for the 
right and left ears at the most impaired.  See 38 C.F.R. § 4.85, 
Table VI.  Applying the Roman numeral designations for each ear 
to Table VII results in a noncompensable evaluation for hearing 
impairment.  38 C.F.R. §§ 3.383, 4.85(h) (2010).  Staged ratings 
are not required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. 
App. at 508.

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional 
patterns of hearing loss are not for application as the 
requirements have not been met. 

The Veteran genuinely believes that his bilateral hearing loss 
should be compensable.  He is competent to report his 
symptomatology.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as the rating evaluation of 
bilateral hearing loss and his views are of no probative value.   
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The audiometric test results do not provide a basis for a 
compensable rating for bilateral hearing loss at any time.   

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and a compensable rating for bilateral 
hearing loss is not warranted.

Right ankle disability 

The Veteran's right ankle disability is currently evaluated as 
noncompensable under Diagnostic Code 5271 which provides for a 10 
percent evaluation for moderate limitation of motion of the ankle 
and a 20 percent evaluation for marked limitation of motion of 
the ankle. 

At a February 2008 VA examination the Veteran reported near 
constant pain in his right ankle that waxes and wanes in 
severity.  He reported that his ankle will turn when he is 
walking which causes pain.  He also reported no flare-ups and 
only occasional swelling.  Upon examination range of motion was 
slightly limited with no complaints of pain, no swelling, no 
flare ups, no instability and no additional limitations after 
repetitive use.  The examiner found no effect of incoordination, 
fatigue, weakness or lack of endurance on his ankle function. 

At a September 2009 VA examination the Veteran reported minimal 
problems with his right ankle.  He does not use a brace, does not 
have swelling, and his ankle does not limit his activities.  He 
reported occasional instability of the ankle which will turn in 
when he walks on rough surface.  Upon examination there was no 
tenderness to palpation and no swelling.  Active and passive 
range of motion of the ankle was normal.  Motor strength was 5 
out of 5.  After repetitive motion there was slight anterior 
ankle discomfort with maximum plantar flexion but no loss of 
motion, weakness, fatigability or incoordination. 

As there is only slight limitation of motion of the ankle, not 
moderate, a compensable rating under Diagnostic Code 5271 is not 
warranted. 

Evaluation under Diagnostic Code 5270 is not applicable as the 
record does not demonstrate, nor does the Veteran allege, 
ankylosis of the ankle.  

Application of a higher disability evaluation based on functional 
loss due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 also 
does not apply based on the medical evidence of record.  See 
DeLuca v. Brown, 8 Vet.  App. 202 (1995).  The Veteran has 
complaints of pain to but there is no additional limitation of 
function due to pain, fatigue, weakness, or lack of endurance on 
physical evaluation.  

The Veteran genuinely believes that his right ankle disability 
should be rated as compensable.  He is competent to report his 
symptomatology.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as the rating evaluation of his 
right ankle disability and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professionals who performed detailed 
examinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an compensable rating for right 
ankle disability is not warranted.





Extraschedular 

Consideration has been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service- connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's disabilities.  Moreover, higher schedular evaluations 
are available upon a showing of additional symptomatology.  The 
Veteran has not required hospitalization due to his service-
connected disabilities, and marked interference with employment 
has not been shown.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.








ORDER

Entitlement to a compensable rating for hearing loss is not 
warranted.

Entitlement to a compensabe initial rating for a right ankle 
disability is not warranted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


